 

Exhibit 10.12

 

Barberry Corp.

 

Effective as of February 4, 2014

 

Cadus Corporation

767 Fifth Avenue

New York, New York 10153

 

Re:Capital Contributions in Respect of Compensation Paid to Bayswater Brokerage
Florida LLC

 

Gentlemen:

 

The undersigned, Barberry Corp., is controlled by Carl Icahn and holds 1,899,622
shares of the common stock of Cadus Corporation (“Cadus”). Bayswater Brokerage
Florida LLC (“Bayswater”), also an entity controlled by Mr. Icahn, is providing
brokerage services to Cadus or its subsidiaries on a non-exclusive basis. This
is to confirm our agreement that, to the extent Bayswater receives any
compensation for such brokerage services provided to Cadus, the undersigned will
promptly make capital contributions to Cadus for the full amount of any such
compensation received by Bayswater. The undersigned understands and agrees that
it will not be issued stock of Cadus Corporation or any other consideration in
respect of such capital contributions.

 

Very truly yours,

 

  BARBERRY CORP.         By:    /s/ Keith Cozza     Name: Keith Cozza     Title:
Secretary; Treasurer

 

ACKNOWLEDGED AND AGREED:

 

CADUS CORPORATION         By:   /s/ David Blitz     Name: David Blitz     Title:
President  

 



 

 